Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the RCE filing on 1-19-2022. Claims 1-3, 5-10, 12-20 and 22-23 are pending and have been considered below.

Claim Rejections - 35 USC § 112
Claims 1, 8 and 15 rejected under 35 USC 112 have been withdrawn. 


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with RYAN MURPHY on 3-10-2022.

Please amend claims 1, 2, 5, 6, 8-9, 12-17 and 20 as follows: 


1.	(Currently Amended) A computer system comprising: at least one processor, wherein the computer system is configured to:
store a particular shared file or folder at a content management system, the particular shared file or folder being shared and synchronized between a first account of the content management system and a second account of the content management system;
provide, by the content management system, a respective copy of the particular shared file or folder to each of the first account and the second account, wherein the content management system synchronizes the particular shared file or folder with a first copy of the particular shared file or folder stored at a first user device using a first client side application and a second copy of the particular shared file or folder stored at a second user device using a second client side application, wherein the content management system synchronizes the first copy and the second copy of the particular shared file or folder to each of the first account and the second account;
after the particular shared file or folder is shared with the first account of the content management system and the second account of the content management system, associate, by the content management system, an at least one archived chat session with the particular shared file or folder, wherein the at least one archived chat session is associated with the particular shared file or folder after the at least one archived chat session is archived with the content management system; and
provide, by the content management system, a file interface that includes a selection element configured to initiate a chat session with a subset of available chat authorized users,  one or more indicia of the particular shared file or folder, and one or more indicia of the at least one archived chat session[[s]] associated with the particular shared file or folder, wherein the one or more indicia of the at least one archived chat session[[s]] includes a link to the at least one archived chat session[[s]] and wherein the subset of available chat authorized users is determined by the content management system based on chat authorized users accessing the content management system.
2. 	(Currently Amended) The computer system of Claim 1, wherein the computer system is further configured to determine, by the content management system, a set of all chat-authorized users with shared access to the particular shared file or folder based on a share status of the particular shared file or folder; and identify all available chat-authorized users currently accessing the content management system and initiating communication among any of the available chat-authorized users.
5.	(Currently Amended) The computer system of Claim 1, wherein the computer system is further configured to store a chat communication archive file in association with the particular shared file or folder.
6.	(Currently Amended) The computer system of Claim 1, wherein the file interface further includes the interface being provided to the first client side application associated with the content management system on the first user device and the second client side application associated with the content management system on the second user device.
8.	(Currently Amended) A computer-implemented method for facilitating communication between users of a particular shared file or folder, the method comprising the steps of:
storing by a memory in a content management system, a particular shared file or folder, the particular shared file or folder being shared and synchronized between 
providing by the content management system, a respective copy of the particular shared file or folder to each of the first account and the second account, wherein the content management system synchronizes the particular shared file or folder with a first copy of the particular shared file or folder stored at a first user device using a first client side application and a second copy of the particular shared file or folder stored at a second user device using a second client side application, wherein the content management system synchronizes the first copy and the second copy of the particular shared file or folder to each of the first account and the second account;
after the particular shared file or folder is shared with the first account of the content management system and the second account of the content management system, associating, by the content management system, an at least one archived chat session with the particular shared file or folder, wherein the at least one archived chat session is associated with the particular shared file or folder after the at least one archived chat session is archived with the content management system; and
providing, by the content management system, a file interface that includes a selection element configured to initiate a chat session with a subset of available chat authorized users,  one or more indicia of the particular shared file or folder and one or more indicia of the at least one archived chat session[[s]] associated with the particular shared file or folder, wherein the one or more indicia of the at least one archived chat session[[s]] includes a link to the at least one archived chat session[[s]] and wherein the subset of available chat authorized users is determined by the content management system based on chat authorized users accessing the content management system.
9.	(Currently Amended) The method of Claim 8, the method further comprising the steps of:
determining by the content management system, a set of all chat-authorized users with shared access to the particular shared file or folder based on a share status of the particular shared file or folder; and
identifying all available chat-authorized users currently accessing the content management system and initiating communication among any of the available chat-authorized users.
12.	(Currently Amended) The method of Claim 8, the method further comprising the steps of: storing a chat communication archive file in association with the particular shared file or folder.
13.	(Currently Amended) The method of Claim 8, wherein the step of providing [[a]] the file interface further includes the interface being provided to the first client side application associated with the content management system on the first user device and the second client side application associated with the content management system on the second user device.
14.	(Currently Amended) The method of Claim 13, further comprising the steps of: initiate communication between the first client side application and the second client side application.
15.	(Currently Amended) A non-transitory computer-readable medium storing computer-executable instructions to:
store a particular shared file or folder at a content management system, the particular shared file or folder being shared and synchronized between 
provide, by the content management system, a respective copy of the particular shared file or folder to each of the first account and the second account, wherein the content management system synchronizes the particular shared file or folder with a first copy of the particular shared file or folder stored at a first user device using a first client side application and a second copy of the particular shared file or folder stored at a second user device using a second client side application, wherein the content management system synchronizes the first copy and the second copy of the particular shared file or folder to each of the first account and the second account;
after the particular shared file or folder is shared with the first account of the content management system and the second account of the content management system, associate, by the content management system, an at least one archived chat session with the particular shared file or folder, wherein the at least one archived chat session is associated with the particular shared file or folder after the at least one archived chat session is archived with the content management system; and
provide, by the content management system, a file interface that includes a selection element configured to initiate a chat session with a subset of available chat authorized users, one or more indicia of the particular shared file or folder and one or more indicia of the at least one archived chat session[[s]] associated with the particular shared file or folder, wherein the one or more indicia of the at least one archived chat session[[s]] includes a link to the at least one archived chat session[[s]] and wherein the subset of available chat authorized users is determined by the content management system based on chat authorized users accessing the content management system.
16.	(Currently Amended) The non-transitory computer-readable medium of Claim 15, wherein the instructions are further configured to:
		determine, by the content management system, a set of all chat-authorized users with shared access to the particular shared file or folder based on a share status of the particular shared file or folder; and
identify all available chat-authorized users currently accessing the content management system and initiating communication among any of the available chat-authorized users.
17.	(Original) The non-transitory computer-readable medium of Claim 15, wherein the instructions are further configured to store a chat communication archive file in association with the particular shared file or folder.
20.	(Currently Amended) The non-transitory computer-readable medium of Claim 19, wherein the the instructions are further configured to initiate communication between the first client side application and the second client side application.




[AltContent: textbox ()]
Statement of Reasons for Allowance

Claims 1-3, 5-10, 12-20 and 22-23 are allowed.

The following is an examiner’s statement of reasons for allowance: The closest prior Pittenger et al. (“Pittenger” 20140032677 A1), Cohen (20150127603 A1), Berry et al. (“Berry” 20060155785 A1) and Choi (20090125528 A1) disclose a content management system with communication capability. 
However Pittenger, Cohen, Berry and Choi singularly or in combination, still fail to anticipate or render as obvious the functionalities of the system including chat communications initialized by account users based on shared access to folders/files.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on the statement of Reasons for Allowance”. 











Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERROD L KEATON whose telephone number is (571)270-1697.  The examiner can normally be reached on MONDAY -FRIDAY 9:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE HONG can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHERROD L KEATON/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        3-11-2022